Citation Nr: 0608495	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1963 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Board remanded this case in November 2005 so 
that the veteran could be scheduled for a hearing to be 
conducted at the RO by a Veterans Law Judge.  In February 
2006, the veteran provided testimony at a hearing at the RO 
before the undersigned.  

For the reasons explained below, the claim on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  VCAA notice 
was provided to the veteran in a February 2005 letter from 
the RO and in the August 2002 statement of the case (SOC), 
prior to the certification of the claim to the Board.


Evidence of record appears to indicate that the veteran has 
been in receipt of Social Security Administration (SSA) 
disability benefits since November 1995.  See September 1995 
notice letter to the veteran from the SSA.  The Court has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, the veteran's SSA 
records should be obtained in connection with his claim.

During his February 2006 hearing, the veteran indicated that 
he was currently being treated at the VA hospital in Long 
Beach, California.  He provided the name of a VA physician 
who he claimed had informed him that his hypertension was 
related to his military service.  See page 8 of hearing 
transcript (transcript).  Review of the medical evidence on 
file shows that records relating to treatment afforded the 
veteran at the VA hospital in Long Beach, California are of 
record, and dated most recently in August 2004.  
Unfortunately, review of these records does not include any 
relating to medical treatment afforded the veteran from the 
above-mentioned physician.  The veteran apparently receives 
ongoing treatment for the disability at issue.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and such records may 
have bearing on the veteran's claim.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Hence, they must be obtained.

The Board is also mindful that the veteran has associated 
with the evidentiary record two letters from a private 
physician, Dr. Gerich.  These letters, one received in April 
1999 and the other dated in February 2000, both show that the 
physician claimed to have treated the veteran for 
hypertension shortly following his 1966 service separation.  
However, the physician indicated that records of such 
treatment were unavailable.  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the SSA and 
request copies of the administrative 
decision and all medical records 
considered in the veteran's claim for SSA 
disability benefits (and any subsequent 
disability determination evaluations).  
All records obtained should be associated 
with the claim files.  If these records 
are not available, certification of such 
should be placed in the record.

2.  The RO should obtain the veteran's 
complete treatment records from the VA 
hospital in Long Beach, California (to 
include those showing treatment provided 
the veteran by the VA physician he named 
at his February 2006 hearing (see page 8 
of transcript)) for the period from 
August 2004 to the present.  If any of 
these records are not available, 
certification of such should be placed in 
the record.

3.  If any of the medical records 
obtained as a result of the development 
sought in #s1 and 2 above include a 
medical opinion linking the veteran's 
claimed hypertension to his period of 
service, the veteran should then be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
probable etiology of any currently 
diagnosed hypertension found to be 
present.  The claim folders must be 
reviewed by the examiner in conjunction 
with the examination and the examination 
report should indicate if the medical 
records were reviewed.  The examiner 
should take the veteran's complete 
medical history, to include prior to, 
during, and subsequent to service.  


a.  If hypertension is diagnosed, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosis is related to the veteran's 
period of service, or other event, 
injury, or disease during his active 
military service.

b.  If there is a likely relationship, 
the examiner should specify the in-
service event, injury, or disease to 
which the diagnosis is related to the 
extent possible.  The complete rationale 
for any opinion(s) expressed should be 
provided.

NOTE:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2004 SSOC.  An appropriate 
period of time for response should be 
allowed.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


